Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or fairly suggest the calibration sample for measurement of an incident angle of a primary electron emitted from an electron source of an electron beam apparatus, the calibration sample comprising: a silicon single crystal substrate whose upper surface is a {110} plane; a first recess structure opening in the upper surface and extending in a first direction; and a second recess structure opening in the upper surface and extending in a second direction intersecting the first direction, wherein the first recess structure and the second recess structure each include a first side surface and a first bottom surface that intersects the first side surface, and a second side surface and a second bottom surface that intersects the second side surface, the first side surface and the second side surface are {111} planes, and the first bottom surface and the second bottom surface are crystal planes different from the {110} planes recited in claim 1 or the similarly recited electron beam adjustment method and electron beam apparatus recited in claims 8 and 14 respectively, relying upon the sample of claim 1.  Claims 2-7, 9-13, and 15 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881